Order affirmed, with ten dollars costs and disbursements, upon the authority of Matter of Bankers Investing Co. (141 App. Div. 591). We intend hereby to decide that the amount of the assessments without interest should be offset against the amount which was due for award on the date when the assessments became payable. If, in the proceedings to compel payment of the award with interest, referred to in. the petition herein, a greater amount has been allowed for interest than would be justly due under the principle above referred to, application maybe made to the Special Term in those proceedings for a readjustment of the amount thereof. Jenks, Burr, Thomas, Rich and-Carr, JJ., concurred.